      Case 4:19-cv-02713 Document 1 Filed on 07/23/19 in TXSD Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

9520 HOMESTEAD LLC,                             § CIVIL ACTION NO. ________
                                                §
       Plaintiff,                               §
                                                §
v.                                              § Removed from the 269th Judicial District
                                                § Court of Harris County, Texas
WESTCHESTER SURPLUS LINES                       §
INSURANCE COMPANY,                              §
                                                §
       Defendant.                               §

     DEFENDANT WESTCHESTER SURPLUS LINES INSURANCE COMPANY’S
                       NOTICE OF REMOVAL

       Westchester Surplus Lines Insurance Company, Defendant in the above-styled cause,

files its Notice of Removal, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, from the 269th

Judicial District Court of Harris County, Texas, to the United States District Court for the

Southern District of Texas, Houston Division, and, in support thereof, states as follows:

       1.      On June 6, 2019, Plaintiff 9520 Homestead, LLC (“Plaintiff”) filed its Original

Petition (the “Petition”) against Westchester Surplus Lines Insurance Company (“Westchester”)

in the 269th Judicial District Court of Harris County, Texas, Cause No. 2019-39232 (the “State

Court Action”). A copy of the Petition is attached hereto as Exhibit C.

       2.      The State Court Action involves a first-party insurance coverage dispute in which

Plaintiff asserts claims for property damage allegedly caused by and/or arising out of Hurricane

Harvey in August 2017. Specifically, Plaintiff alleges various violations of Chapters 541 and

542 of the Texas Insurance Code and breach of contract arising out of a claim it presented to

Westchester under the insurance policy Westchester issued to Plaintiff.




                                                1
      Case 4:19-cv-02713 Document 1 Filed on 07/23/19 in TXSD Page 2 of 7



       3.      All of Plaintiff’s causes of action arise under Texas law. See Exhibit C. By way

of its suit, Plaintiff seeks to recover its actual damages, policy benefits, attorneys’ fees, costs of

court, statutory interest, pre-judgment interest, post judgment interest, exemplary damages, and

treble damages. Id.

       4.      On June 27, 2019, Westchester first received notice of this lawsuit when the

citation and a copy of the Petition were served on Westchester. A copy of the Officer’s Return

of Service is attached hereto Exhibit D.

       5.      Westchester timely files this Notice of Removal within the 30-day statutory time

period for removal. 28 U.S.C. § 1446(b).

       6.      Westchester files this Notice of Removal pursuant to 28 U.S.C. § 1441(b), which

permits removal based on diversity jurisdiction. 28 U.S.C. § 1332 sets forth the factual predicate

justifying the exercise of diversity jurisdiction. Those requirements are (1) an amount in

controversy exceeding $75,000, and (2) diversity of citizenship. 28 U.S.C. § 1332(a).

       7.      Removal based on diversity of citizenship may only be effectuated if none of the

parties in interest properly joined and served as defendants is a citizen of the state in which the

action is brought. 28 U.S.C. § 1441.

       8.      Accordingly, contrary to Plaintiff’s assertion in the Petition, the district courts of

the United States have original jurisdiction over this action based on complete diversity between

the parties, in that Westchester is now, and was at the time the action was commenced, diverse

in citizenship from Plaintiff. Westchester is neither now nor at the time the suit was

commenced, a citizen of the State of Texas.

       9.      According to the Petition, Plaintiff is a “Texas resident who resides in Harris

County, Texas.” See Exhibit C, p. 1. Per the Petition and upon information and belief, Plaintiff



                                                  2
      Case 4:19-cv-02713 Document 1 Filed on 07/23/19 in TXSD Page 3 of 7



is a Limited Liability Company organized under the laws of the State of Texas. Plaintiff was at

the time this lawsuit was filed, and is now, a citizen of the State of Texas.

       10.     Westchester is a foreign citizen. Westchester is presently a corporation organized

under Georgia law with its principal place of business in Pennsylvania and was a corporation

organized under Georgia law with its principal place of business in Pennsylvania at the time this

action was commenced. Westchester was at that time, and is now, a citizen of both the State of

Georgia and the State of Pennsylvania. Westchester is the only defendant to the lawsuit.

       11.     Removal is proper because, under 28 U.S.C. § 1332, the parties properly joined

and served are now, and were at the time the lawsuit was filed, completely diverse in

citizenship. See 28 U.S.C. § 1441.

       12.     Per Plaintiff’s Petition, the amount in controversy at the time of removal,

exclusive of interest and costs, exceeds $75,000. Indeed, in its Petition, Plaintiff asserts claims

against Westchester in excess of $75,000, exclusive of interests and costs. While Plaintiff has

not alleged a specific amount of damages for which it seeks by way its suit, based on the

allegations and claims made in the Petition, it is “facially apparent” from the nature of those

allegations and claims that the amount in controversy likely exceeds the federal jurisdictional

threshold. See Luckett v. Delta Airlines, Inc., 171 F.3d 295, 298 (5th Cir. 1999); Cross v. Bell

Helmets, USA, 927 F. Supp. 209, 215 (E.D. Tex. 1996); Carnahan v. S. Pac. R.R. Transp. Co.,

914 F. Supp. 1430, 1431 (E.D. Tex. 1995) (if it is “facially apparent” from the state court

petition that the amount in controversy is likely to exceed the jurisdictional minimum

requirement, then the defendant need only point this out to successfully bear its burden).

       13.     In the Petition, Plaintiff claims damages based on Westchester’s alleged actions

or omissions in regard to a claim submitted by Plaintiff under its insurance policy. See Exhibit



                                                  3
      Case 4:19-cv-02713 Document 1 Filed on 07/23/19 in TXSD Page 4 of 7



C. Plaintiff asserts Hurricane Harvey damaged its property and contends that Westchester

breached the terms of the contract (i.e., the subject insurance policy) by “wrongfully denying

and/or underpaying the claim” on its insurance policy, which Westchester denies. See Exhibit C,

p. 3. Plaintiff further contends that Westchester has violated Chapters 541 and 542 of the Texas

Insurance Code, which Westchester also denies, and seeks the recovery of exemplary and/or

treble damages under the Texas Insurance Code. Id. at pp. 3-4.

       14.     Plaintiff’s Petition plainly suggests an amount in controversy in excess of

$75,000. Damages sought by Plaintiff include actual damages, policy benefits, attorneys’ fees,

costs of court, statutory interest, pre-judgment interest, post judgment interest, exemplary

damages, and treble damages. Attorneys’ fees and penalties are included as part of the amount

in controversy. See H&D Tire & Automotive-Hardware, Inc. v. Pitney Bowes Inc., 227 F.3d

326, 330 (5th Cir. 2000); see also St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253

(5th Cir. 1998) (diversity jurisdiction found to exist when policy limits, plus statutory penalties,

exceeded $75,000).

       15.     Most importantly, Plaintiff alleges in the Petition that it “currently seeks

monetary relief over $1,000,000.00, including damages of any kind, penalties, costs,

expenses, pre-judgment interest, and attorney’s fees.” See Exhibit C, p. 2 (emphasis added).

Thus, the amount in controversy, exclusive of interest and costs, is reasonably believed to be

well in excess of $75,000.

       16.     Since this action is wholly between citizens of different states, as described

herein, and the amount in controversy exceeds the sum of $75,000, exclusive of interest and

costs, the Court has subject matter jurisdiction based on diversity of citizenship. 28 U.S.C. §

1332. As such, this removal action is proper.



                                                 4
      Case 4:19-cv-02713 Document 1 Filed on 07/23/19 in TXSD Page 5 of 7



       17.     Under 28 U.S.C. § 1441(a), venue of the removed action is proper in the United

States District Court for the Southern District of Texas, Houston Division, as the district and

division embracing the county in which the State Court Action is now pending.

       18.     Westchester, as the removing party, will promptly give Plaintiff written notice of

the filing of this Notice of Removal as required by 28 U.S.C. § 1446(d).

       19.     Pursuant to 28 U.S.C. § 1446(d), Westchester will promptly file a copy of this

Notice of Removal with the Clerk of the 269th Judicial District Court of Harris County, Texas,

where the State Court Action is currently pending.

       20.     At the time of fling this Notice of Removal, upon information and belief,

Plaintiff has paid the requisite jury fee in the State Court Action.

       21.     A true and correct copy of all process, pleadings, and the orders served upon

Westchester in the State Court Action is being filed with this Notice of Removal as required by

28 U.S.C. § 1446(a).

       22.     Moreover, pursuant to Southern District of Texas Local Rule 81, true and correct

copies of the following documents are being provided to the clerk for filing in connection with

the Notice of Removal.

               a. An index of matters being filed (Exhibit A);

               b. The docket sheet in the State Court Action (Exhibit B);

               c. Pleadings asserting causes of action, e.g., petitions, counterclaims, cross
                  actions, third-party actions, interventions and all answers to such pleadings
                  (Plaintiff’s Original Petition filed in the State Court Action) (Exhibit C);

               d. All executed process in the case (Officer’s Return of Service to Westchester,
                  in the State Court Action) (Exhibit D);

               e. All orders signed by the state judge (None at this time); and




                                                  5
         Case 4:19-cv-02713 Document 1 Filed on 07/23/19 in TXSD Page 6 of 7



                f. A list of all counsel of record, including addresses, telephone numbers and
                   parties represented (Exhibit E).

         23.    Westchester reserves the right to supplement and/or amend this Notice of

Removal. Moreover, Westchester hereby reserves any and all defenses, and the filing of this

Notice of Removal is subject to, and without waiver, of any and all defenses.

         WHEREFORE, Westchester prays that this action be removed from the 269th Judicial

District Court of Harris County, Texas, to the United States District Court for the Southern

District of Texas, Houston Division, for further proceedings and disposition, and prays that no

further proceedings be had in this action in the 269th Judicial District Court of Harris County,

Texas.

         Dated: July 23, 2019.




                                                6
      Case 4:19-cv-02713 Document 1 Filed on 07/23/19 in TXSD Page 7 of 7



                                        Respectfully submitted,

                                        WINSTEAD PC

                                        By: /s/ Brannon C. Dillard
                                            Brannon C. Dillard
                                            Texas Bar No. 24043634
                                            SDOT Bar No. 39105
                                            600 Travis Street, Suite 5200
                                            Houston, Texas 77002
                                            Telephone: (713) 650-8400
                                            Facsimile: (713) 650-2400
                                            E-Mail: bdillard@winstead.com

                                        ATTORNEY-IN-CHARGE FOR DEFENDANT
                                        WESTCHESTER SURPLUS LINES INSURANCE
                                        COMPANY

OF COUNSEL:
Rusty D. Sewell
Texas Bar No. 24073590
rsewell@winstead.com
WINSTEAD PC
24 Waterway Avenue, Suite 500
The Woodlands, Texas 77380
Telephone: (281) 681-5900
Facsimile: (281) 681-5901
                             CERTIFICATE OF SERVICE

       I certify that I have caused to be delivered via the Court’s electronic filing system, United
States certified mail, return receipt requested, and/or e-mail a true and correct copy of the
foregoing document to all counsel of record this 23rd day of July, 2019.

                                              /s/ Brannon C. Dillard
                                              Brannon C. Dillard




                                                 7
